FORM OF INVESTMENT ADVISORY AGREEMENT AGREEMENT made as of this day of , 2015 between American Independence Financial Services, LLC, a limited liability company organized under the laws of the State of Delaware (the “Adviser”), and Rx Funds Trust, a business trust organized under the laws of the State of Delaware (the “Trust“). WHEREAS, the Adviser is principally engaged in the business of rendering investment management services and is registered as an investment adviser under the Investment Advisers Act of 1940 (the “Advisers Act”); WHEREAS, the Trust proposes to engage in the business of an investment company and is registered as such under the Investment Company Act of 1940 (the “1940 Act”); WHEREAS, the Trust is authorized to issue shares of beneficial interest in separate series with each such series representing interests in a separate portfolio of securities and other assets; WHEREAS, the Trust offers shares representing interests in each of the separate series listed on Schedule A attached hereto, which may be amended from time to time in order to include additional series that the Trust may offer; WHEREAS, the Trust desires to appoint the Adviser to serve as the investment adviser with respect to the Funds being referred to herein individually as a “Fund” and collectively as the “Funds”). NOW THEREFORE, the parties hereto hereby agree as follows: 1. APPOINTMENT OF ADVISER The Trust hereby appoints the Adviser to act as investment adviser for the Funds for the period and on terms set forth herein.
